UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                           Senior Airman CODY A. BURCKHARDT
                                    United States Air Force

                                               ACM 38625

                                              12 June 2015

         Sentence adjudged 27 February 2014 by GCM convened at Dyess Air Force
         Base, Texas. Military Judge: Natalie D. Richardson (arraignment),
         William C. Muldoon (sitting alone).

         Approved Sentence: Dishonorable discharge, confinement for 49 months,
         forfeiture of all pay and allowances, and reduction to E-1.

         Appellate Counsel for the Appellant: Major Christopher D. James and
         Brian L. Mizer, Esquire.

         Appellate Counsel for the United States: Captain Richard J. Schrider and
         Gerald R. Bruce, Esquire.

                                                  Before

                               MITCHELL, SANTORO, and WEBER
                                   Appellate Military Judges

                                     OPINION OF THE COURT

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



SANTORO, Judge:

       A military judge sitting as a general court-martial convicted the appellant,
pursuant to his conditional guilty pleas, of eight specifications of willful dereliction of
duty, three specifications of making a false official statement, and nine specifications of
aggravated assault in violation of Articles 92, 107, and 128, UCMJ, 10 U.S.C. §§ 892,
907, 928. The conditional guilty plea purported to preserve for appellate review the
military judge’s denial of a motion to dismiss the aggravated assault charge and
specifications for failure to state offenses. Pursuant to the terms of a pretrial agreement,
the convening authority withdrew one additional specification of dereliction of duty, one
specification of making a false official statement, and a charge and specification alleging
obstruction of justice. The adjudged and approved sentence was a dishonorable
discharge, confinement for 49 months, forfeiture of all pay and allowances, and reduction
to E-1.1

       In his initial assignment of errors, the appellant argued that (1) he received
ineffective assistance of counsel, (2) he was denied his right to a speedy trial, and
(3) Article 128, UCMJ, is unconstitutional as applied to him. While his case was pending
before this court, our superior court decided United States v. Gutierrez, 73 M.J. 172
(C.A.A.F. 2015). In light of Gutierrez we specified the following issues: (1) whether
there was such a dramatic change to the nature of the offenses that there was a “mutual
misunderstanding” of the maximum sentence such that our court should find the pleas to
be improvident and allow the appellant to withdraw the plea or request some alternative
remedial relief, (2) whether our court should find provident the appellant’s pleas to
aggravated assault with means likely to produce death or grievous bodily harm,
(3) whether our court should affirm the lesser included offense of assault consummated
by battery for Charge III and its specifications if our court finds the pleas improvident,
and (4) whether our court should reassess the sentence or order a sentence rehearing if we
determine for Charge III that the pleas to the greater offense were improvident.

                                              Background

        The appellant was diagnosed as having the Human Immunodeficiency Virus
(HIV) in August 2011. On 1 September 2011, a military medical provider counseled him
about his condition and the responsibilities of military members who are HIV positive.
Among those responsibilities was that the appellant “engage only in protected relations,
i.e., use a condom” and that he “always verbally inform [his] sexual partners” of his
status “prior to engaging in any intimate sexual behavior.” These requirements were
documented on an Air Force Form 3845, which the appellant signed.

        Between on or about 1 October 2011 and on or about 20 May 2013, the appellant
knowingly engaged in unprotected sexual activity on multiple occasions with nine
different men, eight of whom he failed to tell about his HIV status. Some of his partners
were military; some were civilian. He met many of them online using dating sites
dedicated to those looking for same-sex partners. None of the eight men would have
engaged in unprotected sexual activity with the appellant had they known of his HIV
status. When investigators interviewed the appellant concerning his activities, he falsely
stated that he had informed several partners about his status.

1
  The pretrial agreement’s limitation to no more than seven years’ confinement had no impact on the approved
sentence.


                                                     2                                         ACM 38625
                                       Speedy Trial

        The appellant argues, as he did at trial, that he was denied his right to a speedy
trial under Articles 10 and 33, UCMJ, 10 U.S.C. §§ 810, 833. The military judge made
findings of fact concerning the procedural history which are not contested on appeal, are
amply supported by the record, and which we adopt as our own.

       On 21 May 2013, the appellant was ordered into pretrial confinement. Charges
were preferred on 27 June 2013. The Article 32, UCMJ, 10 U.S.C. § 832, investigation
was initially scheduled for 19 July 2013, but on 17 July 2013 trial defense counsel
informed the investigating officer that he was in trial and would be unavailable. The
investigation was rescheduled for 23 July 2013 and concluded the same day. The
investigating officer submitted his report to the special court-martial convening authority
(SPCMCA) on 30 July 2013.

       On 24 July 2013, defense counsel requested an inquiry into the appellant’s mental
capacity pursuant to Rule for Courts-Martial (R.C.M.) 706. The SPCMCA granted the
request and, due to reduced staffing at the medical group, the R.C.M. 706 inquiry was not
completed until 16 August 2013.

        Although the Article 32, UCMJ, investigation had been completed, the staff judge
advocate (SJA) and the SPCMCA delayed forwarding the charges to the general court-
martial convening authority (GCMCA) until the R.C.M. 706 inquiry was complete. The
charges were ultimately forwarded to the GCMCA on 27 August 2013 and referred to
trial on 9 September 2013.

       Arraignment occurred on 27 September 2013 for a scheduled trial date of
18 November 2013, the earliest date military trial defense counsel were available. On
7 November 2013, trial defense counsel filed a motion to dismiss alleging a violation of
the appellant’s right to a speedy trial. The filing of the motion with the military judge
was the appellant’s first assertion of his speedy trial right.

       On 14 November 2013, the appellant retained a civilian defense counsel who
promptly filed a motion to continue. Over government objection, the military judge
granted the appellant’s request and continued the case to 24 February 2014.

        At trial, the appellant argued that his Article 33, UCMJ, speedy trial right was
violated because the charges were not referred to the GCMCA within eight days of his
initial confinement nor were the reasons for the delay adequately explained. He
additionally argued that his right to a speedy trial under Article 10, UCMJ, was violated
because 282 days elapsed between his placement in pretrial confinement and trial. The
military judge denied the motion.



                                            3                                   ACM 38625
        A plea of guilty which does not as a condition preserve a speedy trial claim
“waives any speedy trial issue” under R.C.M. 707 or the Sixth Amendment.
R.C.M. 707(e); United States v. Mizgala, 61 M.J. 122, 125 (C.A.A.F. 2005). However, a
litigated speedy trial motion under Article 10, UCMJ, is not waived by a subsequent
unconditional guilty plea. Id. at 127. The government urges us to hold that by entering a
pretrial agreement that called for him to waive all waivable motions, the appellant has
waived appellate review of this claim. We see nothing in Mizgala that would suggest
such a result; to the contrary, we believe Mizgala’s holding is clear: “In view of the
legislative importance given to a speedy trial under the UCMJ and the unique nature of
the protections of Article 10 . . ., we believe that where an accused unsuccessfully raises
an Article 10 issue and thereafter pleads guilty, waiver does not apply.” Mizgala,
61 M.J. at 126.

       We therefore first turn to the appellant’s claim that Article 33, UCMJ, provides
him a statutory right to a speedy trial. Article 33, UCMJ, says,

                      When a person is held for trial by general court-martial
              the commanding officer shall, within eight days after the
              accused is ordered into arrest or confinement, if practicable,
              forward the charges, together with the Investigation and allied
              papers, to the officer exercising general court-martial
              jurisdiction. If that is not practicable, he shall report in
              writing to that officer the reasons for delay.

        Our superior court has held that the “sole statutory basis” for a right to speedy trial
in the military justice system is Article 10, UCMJ. United States v. Nelson, 5 M.J. 189
(C.M.A. 1978). However, in a footnote to that very statement, the Nelson court wrote
that although Article 33 was simply a procedural mandate that embodied no substantive
rights or protections, deviation “must be measured for specific prejudice to the accused.”
Id. at 190 n.1.

       Although we question why we would test for prejudice when there is no
substantive right or protection to enforce, we need not resolve the seeming inconsistency.
Our superior court has also been clear that even if Article 33, UCMJ, is violated, it “does
not prescribe dismissal of the charge for failure to submit the report.” United States v.
Hawes, 18 U.S.C.M.A. 464, 468 (C.M.A. 1969). Instead, because our review of the
appellant’s Article 10, UCMJ, speedy trial claim includes a prejudice analysis, we
conclude that a violation of the Article 33, UCMJ, eight-day requirement is simply one
additional factor we may consider in our Article 10, UCMJ, analysis.

      When an accused is held in pretrial confinement, the government must show
reasonable diligence in moving toward trial. Article 10, UCMJ; United States v. Schuber,
70 M.J. 181, 188 (C.A.A.F. 2011). Alleged violations of Article 10, UCMJ, are


                                              4                                     ACM 38625
evaluated using the four factors identified in Barker v. Wingo, 407 U.S. 514, 530 (1972):
“(1) the length of the delay; (2) the reasons for the delay; (3) whether the appellant made
a demand for a speedy trial; and (4) prejudice to the appellant.” Mizgala, 61 M.J. at 129.
We review de novo whether the appellant was denied the right to a speedy trial as a
matter of law and are bound by the facts found by the military judge unless they are
clearly erroneous. Barker, 407 U.S. at 530.

        We will assume without deciding that 282 days from imposition of pretrial
confinement to trial is facially unreasonable and a factor that weighs in the appellant’s
favor. However, when we examine the reasons for the delay, we first note that the final
102 days before trial resulted from the appellant’s motion to continue—a motion he filed
only seven days after asserting his right to speedy trial. 2 With respect to the reasons for
the remaining 180 days, we have considered, among other factors, the number of victims
and the time it took to identify, locate, and interview them; the 19 days to identify an
Article 32, UCMJ, investigating officer; the 23 days to complete the
R.C.M. 706 inquiry; the 16 days from completion of the R.C.M. 706 inquiry until
forwarding to the GCMCA; the 14 days from referral to docketing; and the 52 days
between arraignment and the initial trial date; as well as the reasons for each of these
periods of delay. On balance, we conclude that the overall delay was reasonable under
the circumstances of this complex case. This factor weighs in the government’s favor.

       As noted above, the appellant did not make a speedy trial demand until he had
been in pretrial confinement for 170 days and, even after making the speedy trial demand,
he immediately requested that his trial be delayed for 102 days. This factor weighs in the
government’s favor.

       Finally, the appellant asserts that he was prejudiced by the delay because he was
forced to spend additional time in pretrial confinement in a civilian confinement facility,
that his HIV medication regimen was disrupted on two occasions for a total of 11 days,
and that the civilian and military jailors showed deliberate indifference to his medical
needs. There is scant evidence in the record concerning the conditions in the
confinement facility or whether the jailors were deliberately indifferent to the appellant’s
medical needs, although the disruption of his treatment regimen was established. This
factor weighs slightly in the appellant’s favor.

       We do not apply these factors in a vacuum but must also look at the entire
proceeding as a whole, for the essential requirement of Article 10, UCMJ, is orderly
expedition of the case, not mere speed. Mizgala, 61 M.J. at 129. While there were
discrete brief periods of what might be considered avoidable delay, the standard of

2
 In our analysis of the reason for this 102-day delay, we note, as did the military judge, that the government may
have been dilatory in submitting defense expert witness requests to the general court-martial convening authority
(GCMCA). Nevertheless, the record is clear that the basis for the continuance was newly-hired defense counsel’s
availability and need to review the evidence to prepare for trial.


                                                        5                                            ACM 38625
diligence under which we review claims of a denial of speedy trial under Article 10 “is
not constant motion, but reasonable diligence in bringing the charges to trial.” Id. at 127
(quoting United States v. Tibbs, 35 C.M.R. 322, 325 (C.M.A. 1965)) (internal quotation
marks omitted). “Short periods of inactivity are not fatal to an otherwise active
prosecution.” Id. Having applied and balanced these factors, and further considering the
entire record, we find no violation of Article 10, UCMJ.3

                                            The Impact of Gutierrez

1. Procedural History

       The appellant was charged with nine specifications of aggravated assault by
engaging in unprotected sexual activity while infected with HIV. One element of the
offenses required proof that the risk of HIV transmission was “likely” to produce death or
grievous bodily harm. The law in effect at the time of the appellant’s trial regarding
assault through exposure to HIV was that the “risk of harm need only be ‘more than
merely a fanciful, speculative, or remote possibility.’” United States v. Weatherspoon,
49 M.J. 209, 211 (C.A.A.F. 1998) (quoting United States v. Klauck, 47 M.J. 24, 25
(C.A.A.F. 1997)); United States v. Joseph, 37 M.J. 392, 39697 (C.M.A. 1993);
United States v. Johnson, 30 M.J. 53, 57 (C.M.A. 1990).

       Prior to entry of pleas, trial defense counsel filed a motion to dismiss the
aggravated assault charge and specifications, arguing that they failed to state offenses.
Each specification alleged that at a certain place and time, the appellant did “commit an
assault upon [each victim] by engaging in unprotected sexual relations with him and
without informing him that [the appellant] was infected with the Human
Immunodeficiency Virus (HIV) with a means likely to produce death or grievous bodily
harm, to wit: the bodily fluids of [the appellant] which were infected with the Human
Immunodeficiency Virus (HIV).”

       The appellant’s theory was that because his viral load4 was so low, he was
incapable of transmitting the condition to his partners. In support of that theory he
offered the testimony of an expert in infectious diseases who testified that the appellant’s
condition was effectively managed by medication and that the risk of transmission was as
high as 1 in 9,250 to as low as “virtually none,” depending upon factors including the
type of sexual activity involved and how long the appellant had been taking his
medication.

3
  The appellant alternatively requests that we order a hearing pursuant to United States v. DuBay, 37 C.M.R.
(C.M.A. 1967), to enable him to develop more fully his claim of prejudice. We decline to do so. The appellant was
aware of his need to establish prejudice in support of his speedy trial motion as well as the conditions of his pretrial
confinement at the time he litigated this motion at trial.
4
  The “viral load” is the level of HIV in the blood and is described as the number of copies of HIV ribonucleic acid
(RNA) in a milliliter of blood.


                                                           6                                              ACM 38625
       The military judge denied the motion. In his ruling, he noted that although styled
as a motion to dismiss for failure to state an offense, the motion argued three separate
bases: failure to state an offense because the likelihood of transmission was low, public
policy (the White House’s AIDS strategy suggested a non-criminal approach), and
improper referral because there was no scientific evidence offered during the Article 32,
UCMJ investigation. The military judge concluded that (1) each specification stated an
offense, (2) White House AIDS policy did not alter the provisions of the UCMJ, and (3)
there was no requirement that scientific evidence be presented to the convening authority
to support referral. The military judge further noted that the defense’s true attack was a
challenge to the sufficiency of the prosecution’s evidence, not whether the specifications
stated offenses.

       Immediately after the military judge denied the motion to dismiss, the appellant
pled guilty to a majority of the charges and specifications. He did so pursuant to a
conditional pretrial agreement (PTA) with the convening authority.                 See
(R.C.M.) 910(a)(2). One of the terms of the PTA purported to preserve for appellate
review “all issues raised in the Defense Motion to Dismiss.”

        The military judge understandably questioned this term of the PTA, noting that a
motion to dismiss for failure to state an offense was a non-waivable motion that would be
preserved for appellate review even in the absence of a conditional guilty plea. Trial
defense counsel responded that they understood but wanted to preserve the “public policy
prongs.” The military judge further warned the appellant and counsel that “this is
somewhat novel and the appellate court could say, ‘no.’” The military judge provided the
appellant time to confer with counsel, after which the appellant himself affirmed that he
still wanted to plead guilty notwithstanding the military judge’s warning that a plea might
vitiate his ability to challenge the evidence on appeal.

       We ordered trial defense counsel to submit declarations in response to the
appellant’s assertion that his counsel were ineffective. Both trial defense counsel stated
that the appellant told them that although he had two desiresa pretrial agreement that
would limit potential confinement and a motion to challenge the legality of the
aggravated assault chargehis primary goal was to limit confinement. The appellant
was aware that he was facing a maximum possible sentence of 56 years and that the
military judge detailed to his case had previously adjudged an eight-year sentence in a
case involving similar charges. Trial defense counsel had familiarized themselves with
the facts of the eight-year case and felt that the appellant’s case would be seen as more
egregious.

       Trial defense counsel also submitted a memorandum signed by the appellant prior
to his guilty plea summarizing their discussions about the pretrial agreement. In that
memorandum, the appellant wrote, “At my request, I will be pleading guilty to most of


                                             7                                  ACM 38625
the charges and specifications in accordance with a PTA that caps the sentence at 7 years.
. . . I have requested that [defense counsel] file a motion relating to the risk of harm of
transfer of HIV and do a conditional PTA in order to potentially preserve that issue for
appeal. However, my attorneys have advised me that the odds of the military appeals
court reviewing this on appeal are lower with a guilty plea than in a litigated case, I
understand the risk and I do choose to plead guilty in accordance with the pretrial
agreement.”

       While this case was pending before us, our superior court decided Gutierrez,
73 M.J. 172, the very case trial defense counsel had discussed with the appellant prior to
his decision to enter into the pretrial agreement and plead guilty. In Gutierrez, our
superior court concluded that its prior precedent relating to HIV exposure erroneously
established a test that was inconsistent with the plain language of Article 128, UCMJ.
The evidence in Gutierrez was that his risk of transmitting HIV to his partner was 1 in
500 and only “remotely possible.” Our superior court held that a 1-in-500 chance of
transmission was not “likely” to result in death or grievous bodily harm and set aside the
aggravated assault convictions.

2. Providence of Guilty Pleas to Aggravated Assault Specifications

        We review a military judge’s decision to accept a guilty plea for an abuse of
discretion. In doing so, we apply a “substantial basis” test and consider whether there is
evidence in the record that would raise a substantial question about the appellant’s plea.
United States v. Inabinette, 66 M.J. 320 (C.A.A.F. 2008). Because the instant case is on
direct review, we apply Gutierrez when conducting this analysis. United States v.
Mullins, 69 M.J. 113, 116 (C.A.A.F. 2010) (“[O]n direct review, we apply the clear law
at the time of appeal, not the time of trial.”).

       Because the uncontroverted evidence is that the appellant’s risk of HIV
transmission was even lower then Gutierrez’s, we conclude that the record before us
clearly demonstrates that there is a substantial basis in law for questioning his plea. See
United States v. Shavrnoch, 49 M.J. 334, 338–39 (C.A.A.F. 1998) (stating that a
conviction based upon a legal standard that does not constitute an offense is legally
insufficient).

       Having found the appellant’s pleas to aggravated assault improvident, we next
consider whether we can (or should) affirm findings of guilt to the lesser-included
offense of assault consummated by a battery. 10 U.S.C. § 859(b).

       In Gutierrez, after setting aside the aggravated assault convictions, our superior
court instead affirmed convictions for assault consummated by a battery as lesser-
included offenses. In doing so, our superior court cited a 1998 Canadian case for the
proposition that Gutierrez’s partners could not consent to sexual activity because there


                                             8                                  ACM 38625
could be no true consent without disclosure of one’s HIV status. Gutierrez,
74 M.J. at 68. While we question how on the one hand Gutierrez could find the risk of
transmission so unlikely as to preclude an aggravated assault conviction yet sufficiently
material to require informed consent, we need not resolve that issue.

       This case is distinguishable from Gutierrez in that Gutierrez pleaded not guilty and
was convicted after a fully-litigated trial. Because the court-martial found him guilty of
aggravated assault, it necessarily also found him guilty of the lesser-included offense of
assault consummated by a battery. Here, the appellant pled guilty to aggravated assault
because he had negotiated a pretrial agreement (PTA) that limited his confinement, but a
condition of which was that he plead guilty to the greater offense.

       There is a vast difference in the maximum punishment for aggravated assault as
compared to assault consummated by a battery (a dishonorable discharge and 27 years’
confinement verses a bad-conduct discharge and 54 months’ confinement).5 The
appellant’s plea—and accompanying judicial admissions—were premised on his
expressed desire to avoid lengthy incarceration. Had he known that his maximum
exposure was 23 years less than it actually was, his calculus may well have been
different. We conclude that even a plea to the lesser-included offense would be
improvident because of the misunderstanding of the maximum punishment to which he
would be subjected. United States v. Walker, 34 M.J. 264, 266 (C.M.A. 1992).
Therefore the findings of guilty of Charge III and its specifications are set aside.

3. Effect of Improvident Pleas on Pretrial Agreement

       Had the appellant been convicted on all charged offenses, he faced a maximum
sentence of 56 years’ confinement. Twenty-seven of those 56 years were attributable to
the aggravated assault specifications. As noted above, the record establishes that the
appellant’s primary motivation to plead guilty was to limit his potential term of
confinement.

       The appellant requests that we authorize a rehearing as to sentence on the
remaining charges and specifications. Neither he nor the government has asked to be
released from the PTA. This is consistent with the conditional guilty plea. The appellant
told the military judge that he wanted to plead guilty but preserve for appellate review
only the viability of the aggravated assault specifications.

       We considered whether the appropriate result in this case would allow the
appellant to withdraw from his plea agreement and begin anew. See, e.g., United States

5
 The maximum punishment for aggravated assault includes a dishonorable discharge and 3 years of confinement for
each specification; with nine specifications, the maximum period of confinement is 27 years. The maximum
punishment for assault consummated by a battery includes a bad-conduct discharge and 6 months of confinement for
each specification; with nine specifications, the maximum period of confinement is 54 months.


                                                       9                                           ACM 38625
v. Perron, 58 M.J. 78 (C.A.A.F. 2003) (misunderstanding of a material term of the
agreement); United States v. Mincey, 42 M.J. 376 (C.A.A.F. 1995) (misunderstanding of
maximum punishment). However, we are mindful that imposing alternate relief upon an
appellant against his will may violate the Due Process Clause of the Fifth Amendment.
Perron, 58 M.J. at 78. Therefore, we must determine the impact of the improvident
guilty pleas on the appellant’s sentence.

4. Sentence Reassessment

       This court has “broad discretion when reassessing sentences.” United States v.
Winckelmann, 73 M.J. 11, 12 (C.A.A.F. 2013). Our superior court has repeatedly held
that if we “can determine to [our] satisfaction that, absent any error, the sentence
adjudged would have been of at least a certain severity, then a sentence of that severity or
less will be free of the prejudicial effects of error.” United States v. Sales,
22 M.J. 305, 308 (C.M.A. 1986). This analysis is based on a totality of the circumstances
with the following as illustrative factors: dramatic changes in the penalty landscape and
exposure, the forum, whether the remaining offenses capture the gravamen of the
criminal conduct, whether significant or aggravating circumstances remain admissible
and relevant, and whether the remaining offenses are the type that we as appellate judges
“have experience and familiarity with to reliably determine what sentence would have
been imposed at trial.” Winckelmann, 73 M.J. at 16.

       Applying the Winckelmann factors, we are confident that we can reassess the
sentence. The sentencing authority was a military judge. As appellate military judges,
we are familiar with the sentences generally imposed by military judges for the remaining
Article 92 and 107, UCMJ, violations. Although the penalty landscape has changed with
the setting aside of the aggravated assault specifications, the remaining specifications
carry a maximum sentence of a dishonorable discharge and 19 years’ confinement. The
nature and purpose of the orders the appellant violated would have remained admissible
and properly considered in aggravation. Finally, we note that the military judge was
aware of the extraordinarily small likelihood that the appellant’s conduct would actually
have transmitted the virus and that none of his partners was infected as a result of the
appellant’s conduct. We are confident that absent the aggravated assault specifications,
the adjudged sentence would have been no less than a bad-conduct discharge and
confinement for 36 months.

                             Effective Assistance of Counsel

       The appellant also argues that his trial defense counsel gave constitutionally
deficient advice when they failed to inform him that, by pursuing a conditional guilty




                                             10                                  ACM 38625
plea, he was forfeiting appellate consideration of the legal effect of the risk of harm of
transferring HIV. Our setting aside Charge III and its specifications moots this issue.6

                                                  Conclusion

       The findings of guilty of Charge III and its specifications are set aside, and the
charge and those specifications are dismissed. We affirm only so much of the sentence as
provides for a bad-conduct discharge and confinement for 36 months. The remaining
findings and the sentence, as reassessed and modified, are correct in law and fact, and no
error materially prejudicial to the substantial rights of the appellant remains. Articles
59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c).



                 FOR THE COURT


                 STEVEN LUCAS
                 Clerk of the Court




6
  Had the appellant’s trial defense counsel not successfully negotiated the pretrial agreement and had the appellant
thereafter been convicted contrary to his pleas, Gutierrez’s lesser-included-offense analysis would expose the
appellant to a maximum sentence 54 months’ higher than under our disposition of this case. Therefore, assuming
arguendo that trial defense counsel’s advice concerning the effects of the pretrial agreement was flawed, we discern
no prejudice. United States v. Saintaude, 61 M.J. 175, 183 (C.A.A.F. 2005).


                                                        11                                            ACM 38625